United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-1706
                       ___________________________

                                   Kyle Greene

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Candee S. Gassman; Elizabeth W. Cummins; Eric S. Oelrich; Kristi Stanislawski;
Judge Steven E. Drange; Judge Vicki E. Landwehr; Meeker County, Minnesota;
                  Stearns County, Minnesota; Eric Boucher

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                           Submitted: October 5, 2012
                             Filed: October 23, 2012
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       In this civil rights action against multiple defendants, Kyle Greene appeals after
the district court1 granted motions to dismiss and for summary judgment prior to
discovery, and denied Greene’s motions to amend his complaint.

       Upon careful review of the record and the parties’ arguments on appeal, we
agree with the district court’s disposition of the case. See, e.g., Schoelch v. Mitchell,
625 F.3d 1041, 1045 (8th Cir. 2010) (de novo review of grant of summary judgment);
Ballard v. Heineman, 548 F.3d 1132, 1136 (8th Cir. 2008) (discovery does not need
to be completed before court grants summary judgment); In re NVE Corp. Sec. Litig.,
527 F.3d 749, 752 (8th Cir. 2008) (de novo review of denial of motion to amend
complaint based on futility); Janis v. Biesheuvel, 428 F.3d 795, 800 (8th Cir. 2005)
(purpose of qualified immunity is to avoid subjecting government officials to costs
of trial or burdens of broad-reaching discovery; unless plaintiff’s allegations state
claim for violation of clearly established law, defendant seeking qualified immunity
is entitled to dismissal before commencement of discovery).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Tony N.
Leung, United States Magistrate Judge for the District of Minnesota.

                                          -2-